                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF MISSOURI
                                     WESTERN DIVISION


KANSAS CITY CEMENT MASONS                                  )
PENSION FUND, a Trust Fund,                                )
                                                           )
           and                                             )
                                                           )
DAVID KIRKPATRICK and ERICA JENKINS                        )
TRUSTEES OF THE KANSAS CITY CEMENT                         )
MASONS PENSION FUND,                                       )
                                                           )
           and                                             )
                                                           )
CEMENT MASONS AND PLASTERERS LOCAL 518                     )
HEALTH CARE FUND, a Trust Fund,                            )
                                                           )
           and                                             )
                                                           )
DAVID KIRKPATRICK and ERICA JENKINS                        )
TRUSTEES OF THE CEMENT MASONS AND                          )
PLASTERERS LOCAL 518 HEALTH CARE FUND,                     )
                                                           )
           and                                             )
                                                           )
CEMENT MASONS AND PLASTERERS                               )
LOCAL 518 VACATION FUND, a Trust Fund,                     ) No.
                                                           )
           and                                             )
                                                           )
DAVID KIRKPATRICK and ERICA JENKINS                        )
TRUSTEES OF THE CEMENT MASONS AND                          )
PLASTERERS LOCAL 518 VACATION FUND,                        )
                                                           )
           and                                             )
                                                           )
CEMENT MASONS APPRENTICESHIP AND TRAINING                  )
FUND, a Trust Fund,                                        )
                                                           )
           and                                             )
                                                           )
DAVID KIRKPATRICK AND RICHARD BRUCE                        )
TRUSTEES OF THE CEMENT MASONS                              )
APPRENTICESHIP AND TRAINING FUND,                          )
                                                           )
                                         Plaintiffs,       )
           vs.                                             )
{00364778;CM18-183;MJ }




              Case 4:18-cv-00851-SRB Document 1 Filed 10/26/18 Page 1 of 15
DELTA CONSTRUCTION, LLC                                 .                     )
[SERVE:   Edin Maslo                                                          )
          Registered Agent                                                    )
          1936 Linn Street                                                    )
          Kansas City, MO 64050]                                              )
                                                                              )
                                         Defendant.                           )


                                                  COMPLAINT

                                                       COUNT I


           Come now Plaintiffs, Kansas City Cement Masons Pension Fund, a Trust Fund, and David

Kirkpatrick and Erica Jenkins, duly appointed and acting Trustees of the Kansas City Cement

Masons Pension Fund who are authorized to maintain this action on behalf of the Pension Fund

and the Trustees of the Kansas City Cement Masons Pension Fund, and, for their cause of action

under Count I against Defendant, state:

           1.             This action arises under and jurisdiction is founded on Section 502 and Section 515

of the Employee Retirement Income Security Act (hereinafter referred to as "ERISA"),

29 U.S.C. 1132 and 29 U.S.C. 1145.

           2.             Plaintiffs, David Kirkpatrick and Erica Jenkins, are duly appointed and acting

Trustees of the Kansas City Cement Masons Pension Fund who are authorized to maintain this

action on behalf of the Pension Fund and the Trustees of the Kansas City Cement Masons

Pension Fund; Plaintiff, Kansas City Cement Masons Pension Fund (hereinafter referred to as

"Plaintiff Fund"), is a trust fund existing and established pursuant to the Labor Management

Relations Act, as amended, Section 302, 29 U.S.C. 186; that said Plaintiff Fund is an employee

benefit plan within the meaning of Section 3 of ERISA, 29 U.S.C. 1003.

           3.             Said Plaintiff Fund was established on January 26, 1966, pursuant to the collective

bargaining agreement entered into between the Builders Association of Missouri (hereinafter

{00364778;CM18-183;MJ }




                                                            2


                Case 4:18-cv-00851-SRB Document 1 Filed 10/26/18 Page 2 of 15
referred to as "Association") and Cement Masons Local Union No. 518 of the Operative Plasterers

and Cement Masons International Association, AFL-CIO (hereinafter referred to as "Union"); that

the Trust Agreement establishing the Plaintiff Fund was amended and revised effective January 1,

1976.

           4.             The situs of the Plaintiff Fund is the City of Kansas City, Missouri, and all questions

pertaining to the validity, construction and administration of said Fund shall be determined in

accordance with the laws of the State of Missouri and the aforementioned Federal laws.

           5.             Plaintiffs have served the Secretary of the Treasury and the Secretary of Labor with

copies of the within Complaint as required by Section 502(h) of ERISA, 29 U.S.C. 1132(h) by

depositing copies of said Complaint in the United States mail, certified mail, addressed to said

Secretary of the Treasury and said Secretary of Labor on or about the date of the filing of the

Complaint.

           6.             Defendant is a Missouri corporation doing business in the State of Missouri and

particularly in the Western District of Missouri; that Defendant at all times material herein employed

Cement Masons performing work covered by the collective bargaining agreements herein

mentioned.

           7.             In the ordinary course of business, Defendant annually engages in substantial dollar

volume in business with persons, firms and corporations which are engaged in businesses

affecting commerce within the meaning of the Labor Management Relations Act, as amended,

29 U.S.C. 151, and 29 U.S.C. 185.

           8.             Defendant on or about October 8, 2007, stipulated and agreed to be bound by the

terms and conditions of collective bargaining agreements then in effect and that would

subsequently be in effect between the Builders’ Association of Missouri and the Union; that




{00364778;CM18-183;MJ }




                                                            3


                Case 4:18-cv-00851-SRB Document 1 Filed 10/26/18 Page 3 of 15
Defendant is thereby bound by all collective bargaining agreements in effect on said date and

subsequent thereto.

           9.             Cement Mason employees of the Defendant were employed under the terms of the

collective bargaining agreements between the Builders’ Association of Missouri and the Union

under the terms of which Defendant agreed, among other things, to pay and contribute to Plaintiff

Fund various sums per hour for each employee covered by and subject to said agreements from

October 8, 2007, to the present date and thereafter; and during said period to submit written

reports within ten days after the last day of the preceding month for the hours worked during said

preceding month; that said reports should list the names and hours worked and the amounts

contributed for each such employee of Defendant.

           10.            Defendant has failed and refused to submit correct remittance reports and correct

contributions to Plaintiffs from January 1, 2015, to date, and Plaintiffs are unable to determine the

total amount of contributions owed by Defendant without an accounting of the books and records of

Defendant covering the period July 1, 2017, to date.

           11.            That the Defendant is required by Section 209 of ERISA, 29 U.S.C. 1059, to

maintain records with respect to each employee sufficient to determine the benefits due or which

may become due to such employees.

           12.            Under the agreements hereinabove mentioned, Defendant likewise agreed, among

other things, to be bound by the terms and provisions of the Trust Agreement, as amended, under

which the said Plaintiff Fund is administered and to allow an official agent of the Board of Trustees

of said Plaintiff Fund, upon request, during regular business hours, to inspect and make copies of

any and all records of Defendant pertaining to compensation paid to employees, hours worked by

employees, monies withheld from employees for taxes paid on account of employees and other




{00364778;CM18-183;MJ }




                                                          4


                Case 4:18-cv-00851-SRB Document 1 Filed 10/26/18 Page 4 of 15
records relevant to and of assistance in determining whether Defendant's obligations under said

agreements to make payments to said Plaintiff Fund have been faithfully performed.

           13.            An audit of Defendant's books and records for the period January 1, 2015 through

June 30, 2017, shows that Defendant owes Plaintiffs NINE THOUSAND, FOUR HUNDRED TWENTY-

EIGHT AND        99/100 ($9,428.99) DOLLARS in unpaid Pension Plan contributions, ONE THOUSAND,

EIGHT HUNDRED EIGHTY-FIVE AND              83/100 ($1,885.83) DOLLARS as and for liquidated damages and

SIX HUNDRED SIX AND 89/100 ($606.89) DOLLARS              as and for interest.

           14.            An audit of Defendant's books and records for the period January 1, 2015 through

June 30, 2017, shows that Defendant owes Plaintiffs SEVEN THOUSAND, NINE HUNDRED THIRTY-SIX

AND    /100 ($7,936.49) DOLLARS in unpaid Defined Contribution Plan contributions, ONE THOUSAND,

FIVE HUNDRED EIGHTY-SEVEN AND              30/100 ($1,587.30) DOLLARS as and for liquidated damages and

FIVE HUNDRED FIVE AND 21/100 ($505.21) DOLLARS                as and for interest.

           15.            The collective bargaining agreements and Trust Agreement, as amended, and

hereinabove mentioned likewise provide that, if payment of sums due said Plaintiff Fund therein

mentioned are made later than the time required, the Board of Trustees may impose on the

employer liquidated damages, interest, audit costs, and reasonable attorneys' fees and Court costs

incurred to enforce payments from an employer in default.

           16.            The collective bargaining agreements and Trust Agreement, as amended, further

provide that the Board of Trustees may require the employer to put up cash deposits in advance of

work and/or to enter into an escrow arrangement with the Plaintiff Fund or post a corporate bond

guaranteeing performance under the Trust Agreement, as amended.

           17.            Plaintiffs are without an adequate remedy at law and will suffer immediate,

continuing and irreparable injury, loss and damage unless Defendant is ordered to specifically




{00364778;CM18-183;MJ }




                                                          5


              Case 4:18-cv-00851-SRB Document 1 Filed 10/26/18 Page 5 of 15
perform all obligations on Defendant's part required to be performed under the collective bargaining

agreements and Trust Agreements, as amended, and herein referred to.

           18.            Defendant is required by Section 515 of ERISA, 29 U.S.C. 1145 to make fringe

benefit contributions to Plaintiffs pursuant to and in accordance with the terms and conditions of the

aforesaid collective bargaining agreements and Trust Agreement, as amended; and this action is

brought by Plaintiff Trustees for and on behalf of Plaintiff Fund to enforce said Defendant's

obligations under Section 515 of ERISA.

           19.            That pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. 1132(g)(2), Plaintiffs are

entitled to a mandatory award of unpaid fringe benefit contributions; interest on said unpaid fringe

benefit contributions as provided for in the aforesaid Trust Agreement, as amended; liquidated

damages as provided for in the aforesaid Trust Agreement, as amended; reasonable attorneys'

fees; and their cost of this action.

           WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:

           A.             An Order directing that an accounting be made of Defendant's books and records to

determine the total number of hours worked and/or paid to employees covered by the aforesaid

collective bargaining agreements from July 1, 2017, to date; and

           B.             For judgment against Defendant in the amount of NINE THOUSAND, FOUR HUNDRED

TWENTY-EIGHT AND               99/100 ($9,428.99) DOLLARS in unpaid Pension Plan contributions, ONE

THOUSAND, EIGHT HUNDRED EIGHTY-FIVE AND                 83/100 ($1,885.83) DOLLARS as and for liquidated

damages and SIX HUNDRED SIX AND 89/100 ($606.89) DOLLARS for interest due and owing for the

period January 1, 2015 through June 30, 2017; and for judgment against Defendant in a sum

equal to the number of hours found by said accounting to have been worked and/or paid to

employees covered by said agreements times the hourly amounts due under said agreements for

the period July 1, 2017, to date; and


{00364778;CM18-183;MJ }




                                                          6


                Case 4:18-cv-00851-SRB Document 1 Filed 10/26/18 Page 6 of 15
           C.             For judgment against Defendant in the amount of SEVEN THOUSAND, NINE HUNDRED

THIRTY-SIX AND            /100 ($7,936.49) DOLLARS in unpaid Defined Contribution Plan contributions, ONE

THOUSAND, FIVE HUNDRED EIGHTY-SEVEN AND                   30/100 ($1,587.30) DOLLARS as and for liquidated

damages and FIVE HUNDRED FIVE AND 21/100 ($505.21) DOLLARS for interest due and owing for the

period January 1, 2015 through June 30, 2017 for the Defined Contribution Plan; and for

judgment against Defendant in a sum equal to the number of hours found by said accounting to

have been worked and/or paid to employees covered by said agreements times the hourly

amounts due under said agreements for the period July 1, 2017, to date; and

           D.             For judgment against Defendant for liquidated damages; and for interest on the

unpaid fringe benefit contributions; and

           E.             For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

           F.             For judgment against Defendant for audit costs incurred in the prosecution of this

cause; and

           G.             For an Order requiring Defendant to put up cash deposits in advance of work and/or

to enter into an escrow arrangement with Plaintiffs or post a corporate bond guaranteeing

performance under the collective bargaining agreements and Trust Agreement, as amended; and

           H.             For an Order, pursuant to Section 209 of ERISA, 29 U.S.C. 1059, requiring

Defendant to maintain records with respect to each employee sufficient to determine the benefits

due or which may become due to such employees; and

           I.             For an Order requiring the Defendant to specifically perform all provisions of the

current and future collective bargaining agreements and Trust Agreement, as amended, in respect

to the reporting and payment of fringe benefit contributions to the Plaintiffs; and

           J.             For judgment against Defendant for costs incurred in this action; and


{00364778;CM18-183;MJ }




                                                           7


                Case 4:18-cv-00851-SRB Document 1 Filed 10/26/18 Page 7 of 15
           K.             For such other relief as the Court may deem appropriate.

                                                      COUNT II

           Come now Plaintiffs, Cement Masons and Plasterers Local 518 Health Care Fund, a Trust

Fund, and David Kirkpatrick and Erica Jenkins, duly appointed and acting Trustees of the Cement

Masons and Plasterers Local 518 Health Care Fund who are authorized to maintain this action on

behalf of the Health Care Fund and the Trustees of the Cement Masons and Plasterers Local 518

Health Care Fund, and, for their cause of action under Count II against Defendant state:

           1.             Plaintiffs, David Kirkpatrick and Erica Jenkins, are duly appointed and acting

Trustees of the Cement Masons and Plasterers Local 518 Health Care Fund who are authorized to

maintain this action on behalf of the Health Care Fund and the Trustees of the Cement Masons

and Plasterers Local 518 Health Care Fund; Plaintiff Cement Masons and Plasterers Local 518

Health Care Fund (hereinafter referred to as "Plaintiff Fund") is a trust fund existing and established

pursuant to the Labor Management Relations Act, as amended, Section 302, 29 U.S.C. 186; that

said Plaintiff Fund is an employee benefit plan within the meaning of Section 3 of ERISA,

29 U.S.C. 1002.

           2.             Said Plaintiff Fund was established on April 1, 1962, pursuant to the collective

bargaining agreement between the Builders Association of Missouri (hereinafter referred to as

"Association") and Bricklayers, Masons and Plasterers Union, Local Union No. 18 of Kansas and

Local Unions Nos. 4 and 21 of Missouri (hereinafter referred to as "Union"); pursuant to the

provisions of the Trust Agreement, Cement Masons Local Union No. 518 of the Operative

Plasterers and Cement Masons International Association, AFL-CIO, became a party to said Trust

Agreement effective June 18, 1960; that the Trust Agreement establishing the Plaintiff Fund was

amended and revised effective January 1, 1976.




{00364778;CM18-183;MJ }




                                                           8


                Case 4:18-cv-00851-SRB Document 1 Filed 10/26/18 Page 8 of 15
           3.             An audit of Defendant's books and records for the period January 1, 2015 through

June 30, 2017 shows that Defendant owes Plaintiffs SEVENTEEN THOUSAND, SEVEN HUNDRED TWO

AND    06/100 ($17,702.06) DOLLARS in unpaid fringe benefit contributions, THREE THOUSAND, FIVE

HUNDRED FORTY AND                 42/100 ($3,540.42) DOLLARS as and for liquidated damages and ONE

THOUSAND, ONE HUNDRED THIRTY-TWO AND 45/100 ($1,132.45) DOLLARS                   as and for interest.

           4.             Plaintiffs hereby incorporate, adopt and make part hereof all of the allegations of

Paragraphs One (1), Four (4), Five (5), Six (6), Seven (7), Eight (8), Nine (9), Ten (10), Eleven

(11), Twelve (12), Fifteen (15), Sixteen (16), Seventeen (17), Eighteen (18) and Nineteen (19) of

Count I of the within Complaint.

           WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:

           A.             An Order directing that an accounting be made of Defendant's books and records to

determine the total number of hours worked and/or paid to employees covered by the aforesaid

collective bargaining agreements from July 1, 2017, to date; and

           B.             For judgment against Defendant in the amount SEVENTEEN THOUSAND, SEVEN

HUNDRED TWO AND                06/100 ($17,702.06) DOLLARS in unpaid fringe benefit contributions, THREE

THOUSAND, FIVE HUNDRED FORTY AND                42/100 ($3,540.42) DOLLARS as and for liquidated damages

and ONE THOUSAND, ONE HUNDRED THIRTY-TWO AND 45/100 ($1,132.45) DOLLARS for interest due

and owing for the period January 1, 2015 through June 30, 2017; and for judgment against

Defendant in a sum equal to the number of hours found by said accounting to have been worked

and/or paid to employees covered by said agreements times the hourly amounts due under said

agreements for the period July 1, 2017, to date; and

           C.             For judgment against Defendant for liquidated damages; and for interest on the

unpaid fringe benefit contributions; and




{00364778;CM18-183;MJ }




                                                           9


                Case 4:18-cv-00851-SRB Document 1 Filed 10/26/18 Page 9 of 15
           D.             For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

           E.             For judgment against Defendant for audit costs incurred in the prosecution of this

cause; and

           F.             For an Order requiring Defendant to put up cash deposits in advance of work and/or

to enter into an escrow arrangement with Plaintiffs or post a corporate bond guaranteeing

performance under the collective bargaining agreements and Trust Agreement, as amended; and

           G.             For an Order, pursuant to Section 209 of ERISA, 29 U.S.C. 1059, requiring

Defendant to maintain records with respect to each employee sufficient to determine the benefits

due or which may become due to such employees; and

           H.             For an Order requiring the Defendant to specifically perform all provisions of the

current and future collective bargaining agreements and Trust Agreement, as amended, in respect

to the reporting and payment of fringe benefit contributions to the Plaintiffs; and

           I.             For judgment against Defendant for costs incurred in this action; and

           J.             For such other relief as the Court may deem appropriate.



                                                       COUNT III

           Come now Plaintiffs, Cement Masons and Plasterers Local 518 Vacation Fund, a Trust

Fund, and David Kirkpatrick and Erica Jenkins, duly appointed and acting Trustees of the Cement

Masons and Plasterers Local 518 Vacation Fund who are authorized to maintain this action on

behalf of the Vacation Fund and all the Trustees of the Cement Masons and Plasterers Local 518

Vacation Fund, and, for their cause of action under Count III against Defendant, state:

           1.             Plaintiffs, David Kirkpatrick and Erica Jenkins, are duly appointed and acting

Trustees of the Cement Masons and Plasterers Local 518 Vacation Fund who are authorized to


{00364778;CM18-183;MJ }




                                                           10


                Case 4:18-cv-00851-SRB Document 1 Filed 10/26/18 Page 10 of 15
maintain this action on behalf of the Vacation Fund and all the Trustees of the Cement Masons and

Plasterers Local 518 Vacation Fund; Plaintiff Cement Masons and Plasterers Local 518 Vacation

Fund (hereinafter referred to as "Plaintiff Fund") is a trust fund existing and established pursuant to

the Labor Management Relations Act, as amended, Section 302, 29 U.S.C. 186; that said Plaintiff

Fund is an employee benefit plan within the meaning of Section 3 of ERISA, 29 U.S.C. 1002.

           2.             Said Plaintiff Fund was established on April 1, 1986, pursuant to the collective

bargaining agreement between the Builders Association of Missouri (hereinafter referred to as

"Association") and Cement Masons Local Union No. 518 of the Operative Plasterers and Cement

Masons International Association, AFL-CIO (hereinafter referred to as "Union").

           3.             An audit of Defendant's books and records for the period January 1, 2015 through

June 30, 2017 shows that Defendant owes Plaintiffs SEVEN THOUSAND, SIX HUNDRED FORTY-NINE

AND    76/100 ($7,649.76) DOLLARS in unpaid fringe benefit contributions, ONE THOUSAND, FIVE

HUNDRED TWENTY-NINE AND               93/100 ($1,529.96) DOLLARS as and for liquidated damages and FOUR

HUNDRED EIGHTY-EIGHT AND 27/100 ($488.27) DOLLARS                 as and for interest.

           4.             Plaintiffs hereby incorporate, adopt and make part hereof all of the allegations of

Paragraphs One (1), Four (4), Five (5), Six (6), Seven (7), Eight (8), Nine (9), Ten (10), Eleven

(11), Twelve (12), Fifteen (15), Sixteen (16), Seventeen (17), Eighteen (18) and Nineteen (19) of

Count I of the within Complaint.

           WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:

           A.             An Order directing that an accounting be made of Defendant's books and records to

determine the total number of hours worked and/or paid to employees covered by the aforesaid

collective bargaining agreements from July 1, 2017, to date; and

           B.             For judgment against Defendant in the amount of SEVEN THOUSAND, SIX HUNDRED

FORTY-NINE AND 76/100 ($7,649.76) DOLLARS               in unpaid fringe benefit contributions, ONE THOUSAND,


{00364778;CM18-183;MJ }




                                                          11


             Case 4:18-cv-00851-SRB Document 1 Filed 10/26/18 Page 11 of 15
FIVE HUNDRED TWENTY-NINE AND                93/100 ($1,529.96) DOLLARS as and for liquidated damages and

FOUR HUNDRED EIGHTY-EIGHT AND                 27/100 ($488.27) DOLLARS for interest due and owing for the

period January 1, 2015 through June 30, 2017; and for judgment against Defendant in a sum

equal to the number of hours found by said accounting to have been worked and/or paid to

employees covered by said agreements times the hourly amounts due under said agreements for

the period July 1, 2017, to date; and

           C.             For judgment against Defendant for liquidated damages; and and for interest on the

unpaid fringe benefit contributions; and

           D.             For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

           E.             For judgment against Defendant for audit costs incurred in the prosecution of this

cause; and

           F.             For an Order requiring Defendant to put up cash deposits in advance of work and/or

to enter into an escrow arrangement with Plaintiffs or post a corporate bond guaranteeing

performance under the collective bargaining agreements and Trust Agreement, as amended; and

           G.             For an Order, pursuant to Section 209 of ERISA, 29 U.S.C. 1059, requiring

Defendant to maintain records with respect to each employee sufficient to determine the benefits

due or which may become due to such employees; and

           H.             For an Order requiring the Defendant to specifically perform all provisions of the

current and future collective bargaining agreements and Trust Agreement, as amended, in respect

to the reporting and payment of fringe benefit contributions to the Plaintiffs; and

           I.             For judgment against Defendant for costs incurred in this action; and

           J.             For such other relief as the Court may deem appropriate.




{00364778;CM18-183;MJ }




                                                           12


                Case 4:18-cv-00851-SRB Document 1 Filed 10/26/18 Page 12 of 15
                                                      COUNT IV

           Come now Plaintiffs, Cement Masons Apprenticeship and Training Fund, a Trust Fund, and

Richard Bruce and Erica Jenkins, duly appointed and acting Trustees of the Cement Masons

Apprenticeship and Training Fund who are authorized to maintain this action on behalf of the

Training Fund and the Trustees of the Cement Masons Apprenticeship and Training Fund, and, for

their cause of action under Count IV against Defendant, state:

           1.             Plaintiffs, Richard Bruce and Erica Jenkins are duly appointed and acting Trustees

of the Cement Masons Apprenticeship and Training Fund who are authorized to maintain this

action on behalf of the Training Fund and all the Trustees of the Cement Masons Apprenticeship

and Training Fund; Plaintiff Cement Masons Apprenticeship and Training Fund (hereinafter

referred to as "Plaintiff Fund") is a trust fund existing and established pursuant to the Labor

Management Relations Act, as amended, Section 302, 29 U.S.C. 186; that said Plaintiff Fund is an

employee benefit plan within the meaning of Section 3 of ERISA, 29 U.S.C. 1002.

           2.             Said Plaintiff Fund was established on June 1, 1993, pursuant to the collective

bargaining agreement between the Builders Association of Missouri (hereinafter referred to as

"Association") and Cement Masons Local Union No. 518 of the Operative Plasterers and Cement

Masons International Association, AFL-CIO (hereinafter referred to as "Union").

           3.             An audit of Defendant's books and records for the period January 1, 2015 through

June 30, 2017, shows that Defendant owes Plaintiffs NINE HUNDRED FIFTY-ONE AND 72/100

($951.72) DOLLARS in unpaid fringe benefit contributions, ONE HUNDRED NINETY AND 31/100

($190.31) DOLLARS as and for liquidated damages and SIXTY-ONE AND 35/100 ($61.35) DOLLARS

as and for interest.

           4.             Plaintiffs hereby incorporate, adopt and make part hereof all of the allegations of

Paragraphs One (1), Four (4), Five (5), Six (6), Seven (7), Eight (8), Nine (9), Ten (10), Eleven


{00364778;CM18-183;MJ }




                                                          13


             Case 4:18-cv-00851-SRB Document 1 Filed 10/26/18 Page 13 of 15
(11), Twelve (12), Fifteen (15), Sixteen (16), Seventeen (17), Eighteen (18) and Nineteen (19) of

Count I of the within Complaint.

           WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:

           A.             An Order directing that an accounting be made of Defendant's books and records to

determine the total number of hours worked and/or paid to employees covered by the aforesaid

collective bargaining agreements from July 1, 2017, to date; and

           B.             For judgment against Defendant in the amount NINE HUNDRED FIFTY-ONE AND

72/100 ($951.72) DOLLARS in unpaid fringe benefit contributions, ONE HUNDRED NINETY AND 31/100

($190.31) DOLLARS as and for liquidated damages and SIXTY-ONE AND 35/100 ($61.35) DOLLARS

for interest due and owing for the period January 1, 2015 through June 30, 2017; and for

judgment against Defendant in a sum equal to the number of hours found by said accounting to

have been worked and/or paid to employees covered by said agreements times the hourly

amounts due under said agreements for the period July 1, 2017, to date; and

           C.             For judgment against Defendant for liquidated damages; and for interest on the

unpaid fringe benefit contributions; and

           D.             For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

           E.             For judgment against Defendant for audit costs incurred in the prosecution of this

cause; and

           F.             For an Order requiring Defendant to put up cash deposits in advance of work and/or

to enter into an escrow arrangement with Plaintiffs or post a corporate bond guaranteeing

performance under the collective bargaining agreements and Trust Agreement, as amended; and




{00364778;CM18-183;MJ }




                                                          14


             Case 4:18-cv-00851-SRB Document 1 Filed 10/26/18 Page 14 of 15
           G.             For an Order, pursuant to Section 209 of ERISA, 29 U.S.C. 1059, requiring

Defendant to maintain records with respect to each employee sufficient to determine the benefits

due or which may become due to such employees; and

           H.             For an Order requiring the Defendant to specifically perform all provisions of the

current and future collective bargaining agreements and Trust Agreement, as amended, in respect

to the reporting and payment of fringe benefit contributions to the Plaintiffs; and

           I.             For judgment against Defendant for costs incurred in this action; and

           J.             For such other relief as the Court may deem appropriate.



                                                        ARNOLD, NEWBOLD, WINTER & JACKSON, P.C.


                                                        /s/Michael G. Newbold            __
                                                        Michael G. Newbold, MO Bar No. 25523


                                                        /s/John J. Westerhaus_______________
                                                        JOHN J. WESTERHAUS, MO Bar No. 65266
                                                        1100 Main Street, Suite 2001
                                                        Kansas City, Missouri 64105
                                                        Telephone:     816-421-5788
                                                        Facsimile:     816-471-5574
                                                        Attorneys for Plaintiffs




{00364778;CM18-183;MJ }




                                                           15


                Case 4:18-cv-00851-SRB Document 1 Filed 10/26/18 Page 15 of 15
